Citation Nr: 1809456	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (appellant), sister, and husband


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from December 2003 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the RO in Roanoke, Virginia, which, in pertinent part, denied service connection for a low back disorder.  Since issuance of the March 2014 statement of the case, additional evidence has been received by the Board for which a waiver of initial RO consideration was provided at the July 2017 Board hearing.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017). 

In July 2017, the Veteran testified at a Board videoconference hearing from the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has a current back disability of low back syndrome and degenerative disc disease.

2.  Symptoms of low back syndrome and degenerative disc disease were present during active duty service.

3.  Symptoms of low back syndrome and degenerative disc disease have been present since service separation. 

4.  The currently diagnosed back disabilities began during service.  



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the back disabilities of low back syndrome and degenerative disc disease have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for a back disability, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Back Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Low back syndrome and degenerative disc disease (DDD) are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim service connection for a the back disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran essentially contends that the currently diagnosed back disorders began during active duty service.  Specifically, the Veteran advanced  that the current back symptoms are related to the Veteran's treatment for back pain in service.  The Veteran contends that the onset of back symptoms in service were related to her military occupation as an aircraft handler and tractor driver in service, which required her to perform heavy lifting; run, stand, walk, and kneel while wearing 20 to 50 pounds of equipment; and drive in reverse with her torso rotated to the back for periods of time to park aircrafts, causing pain in the lower back.  The Veteran reported symptoms and treatment for low back pain in service and since service separation.  See July 2017 Board hearing transcript, March 2012 notice of disagreement, April 2014 VA Form 9.  

The Board finds that the Veteran is currently diagnosed with a low back disability.  Specifically, an April 2014 private treatment record reflects diagnosis of low back syndrome.  Additionally, a 2016 lumbar MRI revealed multilevel facet degenerative changes in the lower lumbar levels consistent with DDD.  See December 2016 VA treatment records. 

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether there was onset of symptoms of low back syndrome and DDD in service and since service separation (i.e., whether low back syndrome and DDD were "incurred in" service). 

The evidence that weighs in favor of service connection includes consistent reports of symptoms of low back pain that began in service and has continued since service separation.  Service treatment records from April 2004 to May 2006 reflect reported symptoms of lower back pain and diagnosis of lumbar/lower back strain that was treated with pain relievers, muscle relaxants, and stretching in service.  In seeking treatment for low back pain, the Veteran reported histories that included an onset of low back pain following a motor vehicle accident in service in April 2004 and reports of constant low back pain due to her service occupation, which required lifting heavy boxes.  See, for example, April 2004, December 2004, September 2005 and May 2006 service treatment records.  Service personnel records reflect that the Veteran assisted in aircraft moves, aircraft elevator evolutions, and emergency aircraft responses among other duties in service.  The September 2007 service separation examination reflects that the Veteran reported that she currently had or has had problems with recurrent back pain, which included sharp pain going down the spine and lower back.  The medical examiner at service separation also noted medical visits for low back pain in service.  See September 2007 service treatment record. 

The record reflects continued complaints of and treatment for low back pain since service separation.  Private treatment records from January to May 2011 reflect diagnosis of low back syndrome that was treated with pain medication, physical therapy, and lumbar injections.  See January 2011, April 2011, and May 2011 private treatment records.  During this time, while seeking treatment for back pain, the Veteran reported a history symptoms of low back pain that had been present for at least six years, as well as a work injury approximately one year prior.  See April 2011 private treatment record.  

VA treatment records from April 2012 through October 2013 also reflect continued treatment for low back pain, during which the Veteran reported an onset of chronic low back pain in 2004 during her first deployment, noting that her military occupation precipitated the low back pain, as she was required to drive tractors to park aircrafts, carry heavy weight, and perform a significant amount of bending.  See April 2012, July 2012 and October 2013 VA treatment records. 

The Veteran's sister testified that the Veteran reported symptoms of back pain to her while serving on active duty.  The Veteran's sister reported that she was a licensed massage therapist, began treating lower back pain with body massages and trigger point therapy in approximately 2008.  The Veteran's husband stated that he also noticed chronic and continuing symptoms of low back pain in 2008, within one year of service separation.  See July 2017 Board hearing transcript.  

The Veteran's former Chief Petty Officer reported a decline around 2006 in the Veteran's ability to perform the job duties as an aircraft handler and tractor driver, as the Veteran was unable to operate a tow tractor for long periods of time.  The former Chief Petty Officer reported that the Veteran was permanently reassigned to the duties of an elevator operator following a medical evaluation because driving the tractor aggravated the Veteran's back.  See July 2017 Statement.  Considered together with other lay and medical evidence of record these statements tend to show an onset of low back symptoms that began during service and have continued since service separation, despite treatment in service and after service. 

The evidence weighing against service connection includes the February 2011 VA examination report and the March 2014 VA direct nexus opinion.  VA examined the Veteran in February 2011 in relation to the claim for service connection.  At the time, the Veteran reported a history of diagnosis of a low back condition that had been present since 2004; however, an x-ray of the spine performed in relation to the VA examination revealed normal findings.  The VA examiner found no pathology for the low back pain, noting that, although the Veteran was seen in service and diagnosed with episodic low back strain in service, it appears to have resolved.  The VA examiner's opinion is given no weight, as it is based on an incomplete history and inaccurate facts by assuming there was no current disability and that the claimed back pain had resolved.  Private and VA treatment records reflect that the Veteran has been diagnosed with and treated for symptoms of low back syndrome and DDD of the lumbar spine since service separation, which has included treatment with pain medications, muscle relaxants, physical therapy, and injections, and this evidence and other lay evidence shows the Veteran's credible reports of chronic and continuous low back pain symptoms.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value.

In March 2014, the VA examiner opined that the low back condition was less than likely (less than 50 percent probability) related to service and provided rationale that the Veteran had episodic, non-disabling acute back pain in service that was treated with conservative care.  The rationale included that acute low back pain is so common that essentially 100 percent of the population will have it at some point.  The VA examiner opined that there was no specific injury or event in service that caused the back pain and no continuous care from service to the Veteran's time out of service.  The VA examiner noted that the Veteran had new and unrelated back pain and reported a fall after service.  The March 2014 VA examiner's opinion is of no probative value as it is based on inaccurate factual assumptions of no in-service injury or event in service; however, service treatment records reflect diagnosis and treatment of lumbar strain on multiple occasions that was related to an in-service motor vehicle accident in April 2004 and the strenuous duties of the Veteran's military occupation as reflected during subsequent visits.  For these reasons, an in-service low back injury is supported by the record.  Moreover, despite the Veteran providing a history of a fall since service separation, the Veteran has consistently reported an onset of symptoms and treatment for back pain that began in service and has continued since separation from service.  See Reonal, 5 Vet. App. at 461; see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's low back syndrome and DDD are not chronic diseases listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had low back symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C. § 1110; 38C.F.R. § 3.303(a), (d).  As discussed below, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the low back syndrome and DDD began in service, so was "incurred in" service.  The finding that the Veteran has had low back symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began during service were the basis for the later diagnosed low back syndrome and DDD.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous joint pain since service).

The weight of the competent evidence is at least in relative equipoise on the question of whether the current low back syndrome and DDD are related to service, that is, were incurred in service.  The evidence reflects that during service the Veteran complained of, and was treated for, low back pain (diagnosed as lumbar/low back strain), which the Veteran attributed to uncomfortable posture and heavy lifting while working as an aircraft handler and tractor driver.  Available treatment (medical) records and the Veteran's lay statements reflect that the Veteran has consistently complained of, and sought treatment for, low back pain since service separation that the Veteran has continually attributed to in-service work as an aircraft handler.  Such evidence tends to show that the symptoms of low back syndrome and DDD had their onset during service, that is, shows that low back syndrome and DDD were "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a low back disability have been met.  
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability of low back syndrome and degenerative disc disease is granted. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


